The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on December 10, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: December 10, 2018




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                           )           Chapter 7
                                                     )
    TONYA GEORGE,                                    )           Case No. 16-16430
        Debtor.                                      )
                                                     )           Judge Arthur I. Harris
                                                     )
    RICHARD A. BAUMGART,                             )
    TRUSTEE,                                         )           Adversary Proceeding
        Plaintiff.                                   )           No. 18-1080
                                                     )
    v.                                               )
                                                     )
    TONYA GEORGE,                                    )
        Defendant.                                   )

                               MEMORANDUM OF OPINION 1

             On July 19, 2018, Richard A. Baumgart, the Chapter 7 trustee, initiated this

adversary proceeding alleging that the debtor, Tonya George, had failed on

numerous occasions to comply with the Court’s March 12, 2018, order requiring


1
    This Opinion is not intended for official publication.



18-01080-aih         Doc 11    FILED 12/10/18        ENTERED 12/10/18 11:41:27              Page 1 of 8
the debtor to appear for further examination pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure. Accordingly, the trustee is seeking

revocation of the debtor’s discharge under 11 U.S.C. § 727(d)(3) and (a)(6)(A).

This matter is currently before the Court on the trustee’s motion for summary

judgment. For the reasons that follow, the trustee’s motion is granted.

                                 JURISDICTION

      The Court has jurisdiction over this action. A claim for revocation of

discharge pursuant to 11 U.S.C. § 727(d)(3) and (a)(6)(A) is a core proceeding

under 28 U.S.C. §§ 157(b)(2)(J) and 1334 and Local General Order No. 2012-7,

entered by the United States District Court for the Northern District of Ohio.

               FACTUAL AND PROCEDURAL BACKGROUND

      Unless otherwise indicated, the following facts are undisputed. On

November 22, 2016, the debtor filed a voluntary petition for relief under Chapter 7

of the Bankruptcy Code. The Court granted the debtor a discharge on

February 22, 2017 (Docket No. 16). On March 7, 2018, the trustee moved for the

Court to direct the debtor to appear for examination pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure because the trustee believed that the debtor

had “knowledge and documentary evidence relative to the furtherance of the

administration of the within case which has not yet been produced”

                                         2




18-01080-aih   Doc 11   FILED 12/10/18    ENTERED 12/10/18 11:41:27       Page 2 of 8
(Docket No. 25). On March 12, 2018, the Court entered an order granting the

trustee’s motion and directing the debtor to appear for examination on

March 23, 2018 (Docket No. 26).

      When the debtor failed to appear for examination on multiple occasions, the

trustee filed the above-captioned adversary proceeding on July 19, 2018, asserting

that the debtor had failed to obey the Court’s order directing the debtor to appear

for examination and seeking to have the debtor’s discharge revoked under

11 U.S.C. § 727(d)(3) and (a)(6)(A) (Adv. Pro. Docket No. 1). The debtor filed an

answer on August 21, 2018, admitting that she did not appear at the rescheduled

examinations but indicating good cause for her absences and a willingness to

comply with the Court’s order (Adv. Pro. Docket No. 4). On September 18, 2018,

the Court held a pretrial conference where the parties requested a trial scheduling

order. On September 21, 2018, the Court issued a trial scheduling order, giving the

parties until October 31, 2018, to file dispositive motions and scheduling trial for

February 14, 2019 (Adv. Pro. Docket No. 8). On October 30, 2018, the trustee

filed a motion for summary judgment (Adv. Pro. Docket No. 10). The debtor did

not timely respond to the trustee’s motion for summary judgment.




                                          3




18-01080-aih   Doc 11    FILED 12/10/18    ENTERED 12/10/18 11:41:27      Page 3 of 8
                     SUMMARY JUDGMENT STANDARD

      Federal Rule of Civil Procedure 56, made applicable to bankruptcy

proceedings by Bankruptcy Rule 7056, provides that a court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Fed R. Bankr. P. 7056. Although Rule 56 was amended in

2010, the amendments did not substantively change the summary judgment

standard. Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 533

(6th Cir. 2012). “A court reviewing a motion for summary judgment cannot weigh

the evidence or make credibility determinations.” Ohio Citizen Action v. City of

Englewood, 671 F.3d 564, 569 (6th Cir. 2012). “Instead, the evidence must be

viewed, and all reasonable inferences drawn, in the light most favorable to the non-

moving party.” Id. at 570. “A genuine issue of material fact exists ‘if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.’”

Yeschick v. Mineta, 675 F.3d 622, 632 (6th Cir. 2012) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242 , 248 (1986)).

                                   DISCUSSION

      The trustee seeks to have the Court revoke the debtor’s discharge under

11 U.S.C. § 727(d)(3) and (a)(6)(A). Section 727(d)(3) provides in pertinent part:

                                           4




18-01080-aih   Doc 11   FILED 12/10/18     ENTERED 12/10/18 11:41:27     Page 4 of 8
             (d) On request of the trustee, a creditor, or the United
             States trustee, and after notice and a hearing, the court
             shall revoke a discharge granted under subsection (a) of
             this section if–
                    (3) the debtor committed an act specified in
                    subsection (a)(6) of this section[.]

11 U.S.C. § 727(d)(3). Section 727(a)(6)(A) provides in pertinent part:

             (a) The court shall grant the debtor a discharge, unless–
                   ....
                   (6) the debtor has refused, in the case–
                          (A) to obey any lawful order of the court,
                          other than an order to respond to a material
                          question or to testify[.]

11 U.S.C. § 727(a)(6)(A).

      Courts are split regarding what level of intent must be demonstrated under

§ 727(a)(6). See In re Gentry, 275 B.R. 747, 754 (Bankr. W.D. Va. 2001). Some

courts have found that the word “refused” means that there must be a showing that

the debtor willfully and intentionally refused to obey the court’s order. See

Smith v. Jordan (In re Jordan), 521 F.3d 430, 434 (4th Cir. 2008); Concannon v.

Constantini (In re Constantini), 201 B.R. 312, 316 (Bankr. M.D. Fla. 1996);

Wilmington Trust Co. v. Jarrell (In re Jarrell), 129 B.R. 29, 33 (Bankr. D. Del.

1991). Other courts have found that § 727(a)(6) is similar to a charge of civil

contempt, thus negating the intent requirement. See Hazlett v. Gorshe (In re




                                          5




18-01080-aih   Doc 11    FILED 12/10/18   ENTERED 12/10/18 11:41:27       Page 5 of 8
Gorshe), 269 B.R. 744, 746 (Bankr. S.D. Ohio 2001); Hunter v. Watson (In re

Watson), 247 B.R. 434, 436 (Bankr. N.D. Ohio 2000).

      This Court agrees with the courts that have found § 727(a)(6) to be similar to

a charge of civil contempt. As other courts have noted, if Congress had intended to

include a willfulness or intentional standard in § 727(a)(6), Congress could have

done so, as it did in § 727(a)(2). See Hunter v. Magack (In re Magack), 247 B.R.

406, 410 (Bankr. N.D. Ohio 1999).

      The Sixth Circuit has held that in order for a party to be held liable for civil

contempt, the moving party must establish that: “(1) the alleged contemnor had

knowledge of the order which he is said to have violated; (2) the alleged

contemnor did in fact violate the order; and (3) the order violated must have been

specific and definite.” Watson, 247 B.R. at 436 (citing Glover v. Johnson,

138 F.3d 229, 244 (6th Cir. 1998)).

      First, the trustee has established that debtor had knowledge of the Court’s

March 12, 2018, order directing her to appear for examination, and the debtor’s

answer filed on August 21, 2018, confirms her knowledge of the order.

See Adv. Pro. Docket No. 4. Second, the debtor failed to appear for examination

despite numerous adjournments, in violation of the order. Finally, the order was

specific and definite. See Docket No. 26.


                                          6




18-01080-aih   Doc 11    FILED 12/10/18     ENTERED 12/10/18 11:41:27       Page 6 of 8
      Once the moving party establishes these three elements, the debtor has “an

obligation to explain [her] non-compliance.” Jordan, 521 F.3d at 434 (quoting

Missouri ex rel. Nixon v. Foster (In re Foster), 335 B.R. 716 (Bankr. W.D. Mo.

2006)). Impossibility or inability to comply with the order are valid defenses to an

action to revoke a debtor’s discharge under § 727(a)(6)(A). See Magack, 247 B.R.

at 410. Mere assertions by the debtor are not sufficient; rather, the debtor must

provide supporting evidence to explain the noncompliance. See Magack, 247 B.R.

at 410 (citing Harrison v. Metropolitan Gov’t of Nashville & Davidson County,

Tenn., 80 F.3d 1107, 1112 (6th Cir. 1998)). A debtor may not merely assert a

present inability to comply, but must instead “introduce supportive evidence

showing that all reasonable efforts to comply have been undertaken.” Magack,

247 B.R. at 410-11.

      In this proceeding, the trustee has established the necessary facts for

revocation of the debtor’s discharge under § 727(d)(3) and (a)(6)(A)

(Adv. Pro. Docket No. 10). The debtor was given an opportunity to explain her

failure to comply with the Court’s order directing her to appear for examination,

but failed to do so by not asserting specific, supportive evidence in her answer that

“all reasonable efforts to comply” have been undertaken, and by not filing a

response to the trustee’s motion for summary judgment. After reviewing the

                                          7




18-01080-aih   Doc 11    FILED 12/10/18    ENTERED 12/10/18 11:41:27      Page 7 of 8
evidence in a light most favorable to the debtor, the Court finds no genuine issue of

material fact as to the debtor’s failure to obey the Court’s order directing her to

appear for examination. Accordingly, judgment in favor of the trustee, and

revocation of the debtor’s discharge under § 727(d)(3) and (a)(6)(A), are warranted

as a matter of law.

                                   CONCLUSION

      For the reasons stated above, the Court grants the trustee’s motion for

summary judgment and revokes the debtor’s discharge pursuant to 11 U.S.C.

§ 727(d)(3) and (a)(6)(A).

      IT IS SO ORDERED.




                                           8




18-01080-aih    Doc 11   FILED 12/10/18    ENTERED 12/10/18 11:41:27       Page 8 of 8
